IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,454; AP-75,455; AP-75,456


EX PARTE VANOY KERMIT GREEN, Applicant




ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
                    CAUSE NOS. F-2002-1036, 1134 AND 1135-E IN THE 367th 
                                             JUDICIAL DISTRICT COURT
 DENTON COUNTY



Per Curiam.
O P I N I O N



 These are post-conviction applications for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of the felony
offenses of possession of marihuana, possession of a firearm by a felon, and possession of
cocaine with intent to deliver, and punishment was assessed at, respectively, two years, four
years, and ninety-nine years confinement.  Applicant appealed, and his convictions were
affirmed. Green v. State, Nos. 02-02-456, 457, 458-CR (Tex. App. -- Fort Worth, delivered
December 4, 2003, no pet.).
	Applicant contends that he was denied an opportunity to file petitions for discretionary
review because his appellate attorney did not timely notify him that his convictions had been
affirmed or that he could seek discretionary review, pro se.  The trial court, based upon an
affidavit from appellate counsel, recommended that relief be granted.
  	Habeas corpus relief is granted, and Applicant is granted leave to file out-of-time
petitions for discretionary review from his convictions in cause numbers F-2002-1036, 1134
and 1135 from the 367 Judicial District Court of Denton County.  Applicant is ordered
returned to the point at which he can file  meaningful petitions for discretionary review.  For
purposes of the Texas Rules of Appellate Procedure, all time limits shall be calculated as if
the Court of Appeals' decision had been rendered on the day the mandate of this Court
issues.  We hold that should Applicant desire to seek discretionary review, he must take
affirmative steps to see that his petitions are filed in the Court of Appeals within thirty days
of the date the mandate of this Court has issued.

DELIVERED: June 21, 2006
DO NOT PUBLISH